Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

	
	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  N.B.  As explained in the interview of May 6, 2022, authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant may become aware.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 16, 19-25, and 27-30 rejected as being unpatentable over US 20160077910 (Dev) in view of US 20060041869 (Houston). 
Regarding claim 1, Dev teaches or suggests a method, comprising: receiving first performance data generated by a first application executing a client device (¶ 53), the first performance data including at least an application instance identifier, a session identifier, and information related to the operation of the client device during a time when the first application encountered an application event related to network communications over the computer network with a host device (tbl. 2);
receiving, by the data intake and query system from the host device, second performance data generated by a second application executing on the host device (¶ 55), the second performance data including the application instance identifier, the session identifier, and information related to the operation of the host device during the time when the first application encountered the application event related to network communications with the host device (tbl. 1);
determining, by the data intake and query system, based on at least the application instance identifier and the session identifier, that at least a portion of the first performance data is indicative of a performance issue of the computer network, wherein the determining includes correlating at least a portion of the first performance data with at least a portion of the second performance data (¶¶ 26, 34, 35);
in response to determining that at least a portion of the first performance data is indicative of a performance issue of the computer network, generating a display that includes a first event that is derived from the first performance data and that corresponds to the time when the first application encountered the application event, and a second event that is derived from the second performance data and that corresponds to the time when the first application encountered the application event (¶¶ 30, 59).
Dev does not expressly disclose the receiving and determining  are performed by a data intake and query system coupled to a computer network, the client device is on the computer network, and the host device being coupled to the computer network. 
Houston teaches or suggests a data intake and query system coupled to a computer network, a client device on the computer network, and a host device being coupled to the computer network(¶¶ 23, 28, 29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations and Houston’s data intake and query system and network so the receiving and determining  are performed by a data intake and query system coupled to a computer network, the client device is on the computer network, and the host device being coupled to the computer network.  A rationale to so would have been to offload operations from a server to a central device that can accommodate a plurality of clients.
Regarding claim 2, the aforementioned combination teaches or suggests the application event is associated with one or more network errors or performance issues experienced by the client device. (Dev ¶ 5)
Regarding claim 3, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the host device.  (Dev ¶ 5)
Regarding claim 4, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with one or more networks connecting the client device and the host device.  (Dev ¶ tbl. 4)
Regarding claim 5, the aforementioned combination teaches or suggests the method of claim 1, wherein the first performance data includes information related to the operation of the client device during a time when the first application encountered one or more application events related to network communications with two or more host devices, the one or more application events associated with one or more network errors or performance issues.  (Dev ¶ 17)
Regarding claim 6, the aforementioned combination teaches or suggests the method of claim 1, wherein the first performance data includes information related to the operation of two or more client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device.  (Dev ¶ 2, Houston ¶ 23)  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 7, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with a network error or performance issue, and wherein the first application causes the first performance data to be stored offline for a period of time prior to sending the first performance data to a data intake and query system.  (Dev ¶ 34)
Regarding claim 8, the aforementioned combination teaches or suggests the method of claim 1, wherein the second performance data includes data generated by a plurality of second applications executing on a plurality of host devices. (Dev fig. 1, ¶ 17)
Regarding claim 9, the aforementioned combination teaches or suggests the method of claim 1, wherein the client device causes the application instance identifier and session identifier to be stored in one or more packet headers of a request sent to the host device.  (Dev ¶ 17)
Regarding claim 10, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes network performance information related to a network to which the client device was connected during the time when the first application encountered the application event related to network communications with the host device.  (Dev ¶ 5)
Regarding claim 11, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event.  (Dev tbl. 2)
Regarding claim 12, the aforementioned combination teaches or suggests the method of claim 1, wherein the first performance data includes information identifying one or more of. a manufacturer and model of the client device, one or more software applications installed on the client device, and a network carrier. (Dev tbl. 2)
Regarding claim 13, the aforementioned combination teaches or suggests the method of claim 1, wherein the first application is a mobile application  (Dev abs., ¶ 2) and wherein the second application is one or more of. a web server, an application server, and a database server (Dev ¶ 17, Houston ¶ 23).  The teachings and suggestions of the references would have been combined to centralize copies of current applications.
Regarding claim 15, the aforementioned combination teaches or suggests the method of claim 1, wherein performing the action includes causing display of a report that includes information from both the first performance data and the second performance data, the information including a plurality of events derived from the first performance data and the second performance data. (Dev ¶ 59)
Regarding claim 16, the aforementioned combination teaches or suggests the method of claim 1, wherein the application event is associated with one or more network errors or performance issues, and wherein performing the action comprises generating an alert indicating the one or more network errors or performance issues.  (Dev ¶ 21)
Regarding claims 19-25 and 27-30, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, and further comprises [o]ne or more non-transitory storage media storing instructions, execution of which by one or more computing devices, at least one memory, and at least one processor coupled to the memory and configure to execute operations. (Dev ¶¶ 61-62) 

Claims 14 and 26 are rejected as being unpatentable over US 20160077910 (Dev) in view of US 20060041869 (Houston) further in view of US 20100131587 (Zenz). 
Dev teaches or suggests determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the session identifier of the first performance data matches the session identifier of the second performance data.  (Dev ¶ 34) 
Dev does not expressly disclose determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data. 
Zenz teaches or suggests determining that at least a portion of first data is related to at least a portion of second data includes determining that the application instance identifier of the first data matches the application instance identifier of the second data (¶ 30).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations, Houston’s data intake and query system and network, and Zenz’s matching so determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of synchronizing data between a client and a server.

In the alternative, claims 14 and 26 are rejected as being unpatentable over US 20160077910 (Dev) in view of US 20060041869 (Houston) further in view of US 20100131587 (Zenz) and WO 2008116087 (Chuprov). 
Dev does not expressly disclose determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data. 
Zenz teaches or suggests determining that at least a portion of first data is related to at least a portion of second data includes determining that the application instance identifier of the first data matches the application instance identifier of the second data.  (¶ 30). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations, Houston’s data intake and query system and network, and Zenz’s matching so determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of synchronizing data between a client and a server.
Chuprov teaches or suggests determining that at least a portion of first data is related to at least a portion of second data includes determining that the session identifier of the first data matches the session identifier of the second data.  (9:29-10:4) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations, Houston’s data intake and query system and network, and Zenz’s and Chuprov’s matching so determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the session identifier of the first performance data matches the session identifier of the second performance data.  A rationale to so would have been to improve security.
Claim 17 is rejected as being unpatentable over US 20160077910 (Dev) in view of US 20060041869 (Houston) further in view of US 20130326607 (Feng). 
Dev teaches or suggests the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event related to network communications with the host device  (Dev tbl. 2) an IP address obtained from the client device (tbl. 4).
Dev does not expressly disclose the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device. 
Feng teaches or suggests the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device. (¶ 18-19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations, Houston’s data intake and query system and network, and Feng’s location determination so the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of determining a location.

Claim 18 is rejected as being unpatentable over US 20160077910 (Dev) in view of US 20060041869 (Houston) further in view of US 8572427 (Stancu-mara).
Dev does not expressly disclose the first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device; and determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices. 
Stancu-mara teaches or suggests first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with a device; and determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices (22:47-58).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dev’s operations, Houston’s data intake and query system and network, and Stancu-mara error determination so the first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device; and determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices.  A rationale to so would have been to determine whether s resource is infer that users in that particular geographic area may not be able to access that particular network resource even though the network resource may be otherwise operational (or at least partially operational) and accessible by users in other geographic areas.

Response to Arguments
The arguments have been fully considered.  The applicant argues that “nowhere do the cited portions of Dev contemplate a performance issue of a computer network, nor performance data that is indicative of such a computer network performance issue.” (Resp. 16.)  Dev, however, determines network performance issues (tbls. 1, 2, 4, para. 38).

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent 10469346 (‘346) in view of US 20160077910 (Dev).  
‘346 teaches or suggests the following elements of the instant application.
Instant application
‘346
1. A method, comprising:
1. A method, comprising:
receiving, by a data intake and query system coupled to a computer network, first performance data generated by a first application executing a client device on the computer network, the first performance data including at least an application instance identifier, a session identifier, and information related to the operation of the client device during a time when the first application encountered an application event related to network communications over the computer network with a host device, the host device being coupled to the computer network;
receiving, by a data intake and query system coupled to a computer network, first performance data generated by a first application executing on a client device on the computer network, the first performance data being received via the computer network and including at least an application instance identifier, a session identifier, and information related to the operation of the client device during a time when the first application encountered an application event related to network communications with a host device on the computer network, wherein the application instance identifier facilitates identification of a particular instance of the application, and the session identifier facilitates identification of a particular session of the application;
receiving, by the data intake and query system from the host device, second performance data generated by a second application executing on the host device, the second performance data including the application instance identifier, the session identifier, and information related to the operation of the host device during the time when the first application encountered the application event related to network communications with the host device;
receiving, by the data intake and query system from the host device via the computer network, second performance data generated by a second application executing on the host device, the second performance data including the application instance identifier, the session identifier, and information related to the operation of the host device during the time when the first application encountered the application event related to network communications with the host device;
determining, by the data intake and query system, based on at least the application instance identifier and the session identifier, that at least a portion of the first performance data is indicative of a performance issue of the computer network, wherein the determining includes correlating at least a portion of the first performance data with at least a portion of the second performance data;
determining, by the data intake and query system, that at least a portion of the first performance data is indicative of a performance issue of a device on the computer network that is neither the client device nor the host device, wherein said determining includes correlating, based on at least the application instance identifier and the session identifier, at least said portion of the first performance data with at least a portion of the second performance data; and
in response to determining that at least a portion of the first performance data is indicative of a performance issue of the computer network, generating a display that includes a first event that is derived from the first performance data and that corresponds to the time when the first application encountered the application event, and a second event that is derived from the second performance data and that corresponds to the time when the first application encountered the application event.
performing an action, by the data intake and query system, in response to a determination that at least a portion of the first performance data is related to at least a portion of the second performance data and is indicative of a performance issue of the device that is neither the client device nor the host device, wherein the action includes at least one of causing display of a report that includes information from both the first performance data and the second performance data, or generating an alert indicative of the performance issue to an administrator.

15. The method of claim 1, wherein performing the action includes causing display of the report that includes information from both the first performance data and the second performance data, the information in the report including a plurality of events derived from the first performance data and the second performance data.
2. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the client device.
2. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the client device.
3. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the host device.
3. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues experienced by the host device.
4. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with one or more networks connecting the client device and the host device.
4. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with one or more networks connecting the client device and the host device.
5. The method of claim 1, wherein the first performance data includes information related to the operation of the client device during a time when the first application encountered one or more application events related to network communications with two or more host devices, the one or more application events associated with one or more network errors or performance issues.
5. The method of claim 1, wherein the first performance data includes information related to the operation of the client device during a time when the first application encountered one or more application events related to network communications with two or more host devices, the one or more application events associated with one or more network errors or performance issues.
6. The method of claim 1, wherein the first performance data includes information related to the operation of two or more client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device.
6. The method of claim 1, wherein the first performance data includes information related to the operation of two or more client devices, wherein each of the two or more client devices encountered at least one application event associated with a network error or performance issue related to network communications with the host device.
7. The method of claim 1, wherein the application event is associated with a network error or performance issue, and wherein the first application causes the first performance data to be stored offline for a period of time prior to sending the first performance data to a data intake and query system.
7. The method of claim 1, wherein the application event is associated with a network error or performance issue, and wherein the first application stores the first performance data offline for a period of time prior to sending the first performance data to a data intake and query system.
8. The method of claim 1, wherein the second performance data includes data generated by a plurality of second applications executing on a plurality of host devices.
8. The method of claim 1, wherein the second performance data includes data generated by a plurality of second applications executing on a plurality of host devices.
9. The method of claim 1, wherein the client device causes the application instance identifier and session identifier to be stored in one or more packet headers of a request sent to the host device.
9. The method of claim 1, wherein the client device stores the application instance identifier and session identifier in one or more packet headers of a request sent to the host device.
10. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes network performance information related to a network to which the client device was connected during the time when the first application encountered the application event related to network communications with the host device.
10. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes network performance information related to a network to which the client device was connected during the time when the first application encountered the application event related to network communications with the host device.
11. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event.
11. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues associated with the client device, and wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event.
12. The method of claim 1, wherein the first performance data includes information identifying one or more of. a manufacturer and model of the client device, one or more software applications installed on the client device, and a network carrier.
12. The method of claim 1, wherein the first performance data includes information identifying one or more of: a manufacturer and model of the client device, one or more software applications installed on the client device, and a network carrier.
13. The method of claim 1, wherein the first application is a mobile application and wherein the second application is one or more of. a web server, an application server, and a database server.
13. The method of claim 1, wherein the first application is a mobile application and wherein the second application is one or more of: a web server, an application server, and a database server.
14. The method of claim 1, wherein determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data.
14. The method of claim 1, wherein determining that at least a portion of the first performance data is related to at least a portion of the second performance data includes determining that the application instance identifier of the first performance data matches the application instance identifier of the second performance data, and determining that the session identifier of the first performance data matches the session identifier of the second performance data.
15. The method of claim 1, wherein performing the action includes causing display of a report that includes information from both the first performance data and the second performance data, the information including a plurality of events derived from the first performance data and the second performance data.
15. The method of claim 1, wherein performing the action includes causing display of the report that includes information from both the first performance data and the second performance data, the information in the report including a plurality of events derived from the first performance data and the second performance data.
16. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues, and wherein performing the action comprises generating an alert indicating the one or more network errors or performance issues.
16. The method of claim 1, wherein the application event is associated with one or more network errors or performance issues, and wherein performing the action comprises generating the alert indicating the one or more network errors or performance issues.
17. The method of claim 1, wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event related to network communications with the host device, the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device.
17. The method of claim 1, wherein the first performance data includes information related to a geographic location of the client device during the time when the first application encountered the application event related to network communications with the host device, the geographic location determined based on Global Positioning System (GPS) data or an IP address obtained from the client device.
18. The method of claim 1, further comprising: wherein the first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device; and determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices.
18. The method of claim 1, further comprising: wherein the first performance data includes data received from a plurality of client devices that each encountered at least one application event associated with a network error or performance issue related to network communications with the host device; determining, based on a geographic location determined for each client device of the plurality of client devices, that the network error or performance issue is associated with a geographic area containing each of the plurality of client devices.


Although the aforementioned claims are not identical, claims 1-18 are generic to most that is recited in claims 1-18 of the Patent.  
‘346 does not expressly disclose determining that at least a portion of the first performance data is indicative of a performance issue of the computer network.
Dev teaches or suggests determining  that at least a portion of first performance data is indicative of a performance issue of a computer network, wherein the determining includes correlating at least a portion of the first performance data with at least a portion of second performance data (¶¶ 26, 34, 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ‘346’s method and Dev’s operations for determining that at least a portion of the first performance data is indicative of a performance issue of the computer network.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of determining a location.
Regarding claims 19-30, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis. 

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20160124793 a subset is compared to a reference model which defines log entries per request type under a healthy state of the computing system, to identify a portion of the subset of problem log entries which deviate from corresponding log entries in the reference model. In the portion of the subset, at least one high-value log entry is identified.
 
Conclusion
 shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448